Title: To Thomas Jefferson from Burrill Carnes, 17 September 1787
From: Carnes, Burrill
To: Jefferson, Thomas


Tours, 17 Sep. 1787. Has communicated the information in TJ’s letter of 9 Sep. only to those interested in U.S. commerce; asks to be informed how far America would be involved in the event of a general European war. Before leaving Nantes he forwarded the case containing the musket, bayonet, and sabre for the treasury commissioners to L’Orient to be shipped on the first vessel bound for New York or that vicinity; the ship he previously reported as bound from Nantes for Philadelphia is sailing, instead, for Virginia; will be glad to place any commissions TJ may have for that place in the hands of the captain of the vessel.
